IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 312 MAL 2019
                                  :
                  Respondent      :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
RALPH E. SMITH,                   :
                                  :
                  Petitioner      :

COMMONWEALTH OF PENNSYLVANIA,     : No. 313 MAL 2019
                                  :
                  Respondent      :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
RALPH E. SMITH,                   :
                                  :
                  Petitioner      :

COMMONWEALTH OF PENNSYLVANIA,     : No. 314 MAL 2019
                                  :
                  Respondent      :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
RALPH EUGENE SMITH,               :
                                  :
                  Petitioner      :
                                     ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.




              [312 MAL 2019, 313 MAL 2019 and 314 MAL 2019] - 2